Citation Nr: 1606189	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to burial benefits for a plot or internment allowance.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1942 to October 1945 and from February 1951 to September 1953.  He died in December 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran died in December 2009 due to nonservice-connected causes and was entitled to burial at a National Cemetery.  

2.  The July 2010 decision letter awarded the appellant $300 for a burial allowance for the Veteran's burial at a private cemetery.  


CONCLUSION OF LAW

As the appellant was eligible for a burial allowance due to the Veteran's nonservice-connected death, the criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C.A. §§ 2303, 2402 (West 2014); 38 C.F.R. §§ 3.1705, 3.1707(c), 38.620 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends she is entitled to a payment in excess of $300.00 for plot allowance.  Specifically, she notes in her August 2010 notice of disagreement that she was only approved for $300.00 for burial expenses and not an additionally $300.00 for plot allowance.   

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold: to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process. 78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.

The AOJ has not yet considered the Appellant's claim in light of the new regulations; however, none of the amendments apply to the case at hand.  Rather, the substantive requirements for a burial allowance remain the same as in the previous version of the regulations.  There is no prejudice to the Appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.

In December 2009, the Veteran died at home.  The Certificate of Death lists the immediate cause of his death as cardiopulmonary arrest, due to or a consequence of chronic obstructive pulmonary disease.  The "method of disposition" was listed as entombment.

An "application for burial benefits" (VA Form 21-530), received in December 2009, signed by the appellant, indicates that the burial was not in a national cemetery or cemetery owned by the Federal Government.  The application report also indicates that the total expense for "burial funeral transportation and if claimed burial plot" was $6,408.30.  The Veteran further notes in a December 2009 statement that her plot allowance should be $300.00. 

In July 2010, the RO granted burial benefits in the amount of $300 for the Veteran's death.  See 38 U.S.C.A. § 2302 (2014); 38 C.F.R. § 3.1705 (2015).  The RO stated that this reimbursement allowed for the funeral and burial of a veteran whose death was not related to military service.  

If a Veteran is eligible for burial in a national cemetery due to their status as a veteran under U.S.C.A. § 2402 and 38 C.F.R. § 38.620(a), when such a Veteran dies from nonservice-connected causes, and is buried in a private cemetery, entitlement to a plot or interment allowance is warranted when the following conditions are met: 

(1) The veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705;


(2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707(c). 

The maximum statutory amount payable for a plot or interment allowance is $700. 38 U.S.C.A. § 2303. 

The Board finds the Veteran served on active duty, was discharged under honorable conditions, and has not otherwise been found to be unqualified for burial in a national cemetery.  Thus, he was entitled to burial in a national cemetery. See 38 U.S.C.A. § 2402 (West 2014) and 38 C.F.R. § 38.620(a).  Also, as was discussed above, the evidence indicates that his remains were not buried at such a cemetery, as the place of final disposition was on privately owned property.  Moreover, ss discussed above, the RO has already found the Veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705.  Consequently, as all of the pertinent criteria are met, VA payment of the plot allowance is warranted.


	
ORDER

Entitlement to burial benefits for plot or interment allowance is granted, subject to the laws and regulations governing the payment of VA benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


